Citation Nr: 9913816	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-10 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to educational assistance in accordance with 
Chapter 30, Title 38 of the United States Code.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1992 to 
September 1995.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1997 
determination by the Muskogee, Oklahoma RO that the veteran 
was not eligible for educational assistance in accordance 
with Chapter 30, Title 38 of the United States Code, the All-
Volunteer Force Educational Assistance Program (Montgomery GI 
Bill).  Eligibility for educational assistance was denied on 
the basis that the veteran had declined Chapter 30 
participation.

In February 1998, a hearing was held at the San Diego, 
California RO before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The veteran contends, in effect, that he should be eligible 
to receive educational assistance benefits under Chapter 30, 
Title 38, of the United States Code. 

In this case, the record reflects that the veteran submitted 
an application for educational benefits in March 1997.  By 
letter dated in April 1997, the veteran was notified of the 
denial of his claim for Chapter 30 educational benefits due 
to evidence that he declined participation in the Chapter 30 
educational program.  A March 1998 Statement of the Case 
notes that "Naval records show that the veteran did not 
participate" in the Chapter 30 program, and "Department of 
Defense records note that the veteran declined enrollment" 
in the Chapter 30 program.  These records, however, have not 
been associated with the claims folder.

In addition, the Board notes that the evidence of record 
includes a January 1993 Leave and Earnings Statement, which 
notes that the veteran contributed $100 to the Chapter 30 
program in December 1992.

Verification of the veteran's enrollment in or disenrollment 
from the Chapter 30 educational program is not of record.  
Accordingly, the RO should obtain all the veteran's 
administrative/personnel records relating to his enrollment 
in or disenrollment from the Chapter 30 program.  In the 
alternative, the RO should obtain documentation from the 
Department of Defense relating to the veteran's Chapter 30 
entitlement.

In light of the foregoing, the Board finds that further 
development is in order prior to appellate disposition of 
this case.  Accordingly, this case is REMANDED to the RO for 
the following action:

1.  The RO should obtain the veteran's 
administrative/personnel records, to 
include the signed form wherein the 
veteran declined enrollment in or 
disenrolled from the Chapter 30 program.  
In the alternative, the RO should obtain 
documentation from the Department of 
Defense of the veteran's enrollment in or 
disenrollment from the Chapter 30 
program.  These records should be 
associated with the claims folder.

2.  The RO should readjudicate whether 
the veteran has basic eligibility for 
educational assistance benefits under 
Chapter 30, Title 38 of the United States 
Code.  If the action taken is adverse to 
the veteran, he should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




